UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6910



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHNEY FREEMAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CR-88-76; CA-97-409-2)


Submitted:   August 26, 2004             Decided:   September 3, 2004


Before WIDENER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Johney Freeman, Appellant Pro Se. Robert Joseph Seidel, Jr.,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Johney Freeman seeks to appeal the district court’s order

denying relief on his Fed. R. Civ. P. 60(b) motion filed in his 28

U.S.C. § 2255 (2000) action.          The court dismissed the action as

successive.      The order is not appealable unless a circuit justice

or   judge    issues    a   certificate   of    appealability.          28   U.S.C.

§ 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 368-69 (4th

Cir. 2004) (holding that appeal from the denial of a Fed. R. Civ.

P. 60(b) motion in a habeas action requires a certificate of

appealablity).         A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).           We have independently reviewed the

record    and   conclude    that   Freeman     has   not   made   the   requisite

showing.      Accordingly, we deny a certificate of appealability.

              To the extent Freeman’s notice of appeal and informal

brief could be construed as a motion for authorization to file a

successive § 2255 motion, we deny such authorization.                        United

States v. Winestock, 340 F.3d 200, 208 (4th Cir.), cert. denied,

124 S. Ct. 496 (2003).        We dispense with oral argument because the
facts   and   legal    contentions   are     adequately   presented     in   the

materials     before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                      DISMISSED




                                     - 3 -